DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments submitted 04/19/2022 have been entered.  Claims 1-6, 8-13, 15, and 17-19 remain pending.
The Prior Art is:
Jordan et al., U.S. Patent Publicaiton 2021/0317711, hereinafter Jordan
Javed, U.S. Patent Publication 2012/0018172, hereinafter Javed
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1, 8, and 15, Applicant argues that Jordan in view of Javed does not teach a rotatable ball valve that functions in a manner similar to that of the present invention.  Specifically, Applicant argues that the ball valve of Javed does not teaches a camming device which does not constitute a fixed projection that engages with a recess in the ball.  While Examiner agrees that Javed teaches a camming device (220) used for shifting the ball valve, the claim does not include sufficient detail so as to distinguish such a shifting structure.  As detailed below, the camming structures which are used in conjunction with protrusions on and around the ball valve teach the recess and tripping member fixedly mounted relative to the MPD sub.  Examiner notes that while the structure of such a shifting mechanism in Javed is different from that presented in the instant specification, the claims are not so specific as to require the exact same structure as that presented in the instant disclosure.  As such, to require the shifting mechanism with the same detail as, for example, the structure in instant Figure 4, would require an improper importing of limitations from the specification into the claims.  A reading of the specification provides no evidence to indicate that these limitations must be importing into the claims to give meaning to the disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (2021/0317711) in view of Javed (2012/0018172).
Regarding Claim 1, Jordan discloses a managed pressure drilling (MPD) system comprising:
A work string (11) including one or more tubulars having an internal flow path, the work string supporting a liner string (13) terminating in a liner float (14, Paragraphs 0038-0040);
A liner hanger running tool (22) coupled to the work string uphole of the liner string and the liner float (as seen in Figure 1, Paragraphs 0038-0040);
A selectively operable surge control sub (diverter assembly 18) arranged uphole of the liner hanger running tool (as seen in Figure 1, Paragraph 0038);
A selectively operable MPD sub (assembly 21) positioned uphole of the liner hanger and the selectively operable surge control sub (as seen in Figure 1), the selectively operable MPD sub being operable to close off the internal flow path to fluid pressure passing uphole from the liner float in a first position during MPD operations and opens the internal flow path to fluid pressure after the liner string reaches a target depth (Paragraphs 0038-0040).
While Jordan discloses that the MPD sub may include a ball valve or other types of fluid flow control valves (Paragraphs 0040-0043), it does not expressly disclose that the sub includes a rotatable ball valve having an internal flow path and actuation structures as claimed.
Additionally, Javed teaches the use of a downhole tool string which includes an internal flow control valve which can take the form of a rotatable ball valve having an internal flow path (bore 224) and a recess that extends radially inwardly toward the internal flow path (as seen in at least Figures 2/3, cam slots 224 extend radially toward the inner flow bore; Paragraph 0024), and a tripping member (camming device 220) fixedly mounted relative to the selectively operable sub (connected to the run in string as seen in Figure 2/3; Paragraphs 0022-0023), the tripping member including a projection that extends radially inwardly toward the rotatable ball valve (as seen in at least Figure 2, the taper on the camming device extends radially inward from the outer surface), the surface projection selectively engaging the recess to open the rotatable ball valve (by engaging with pins 214/240; Paragraphs 0024, 0025).  
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic flow control valve as taught by Jordan for a rotatable ball valve as taught by Javed.  Doing so merely constitutes a substitution of one known internal tubular flow control valve for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Examiner notes that while the structure presented in Javed are different from those presented in the instant application, the claims are not so specific as to require the same level of detail in the structural components.  A recitation of the structures more in keeping with the recesses and projections would likely overcome the above interpretation.
Regarding Claim 2, in view of the above modification made in relation to Claim 1, Javed further teaches that the downhole rotatable ball valve is formed inside a housing having an uphole end and a downhole end (as seen in Figures 1-3, wherein the tubulars on opposite ends enclose the valve).
Regarding Claim 3, in view of the modifications made in relation to Claim 1, Javed further teaches that the ball valve includes an actuator member (206) arranged between the rotatable ball valve and the uphole end and a spring (208), the spring urging the actuator member toward the rotatable ball valve (as seen in Figure 1, Paragraphs 0021-0024, 0041).
Regarding Claim 4, Jordan in view of Javed teaches the limitations presented in claim 3 as previously discussed.  While Jordan teaches the use of the valve being in the disclosed first position and opened when reaching a target depth (Paragraphs 0030, 0043), it does not disclose the use of a shear member to hold the valve actuator in a desired first position.
Additionally, Javed teaches that in using the rotatable ball valve introduced in Claim 2, such a system may further include a shearable pin (117) for holding the valve in a desired first position (Paragraph 0041).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the valve to include a shearable pin for holding the valve elements in a desired first position as taught by Javed.  Doing so would ensure that the valve is only actuated when desired actions (such as an applied pressure in the string) allow for the valve to be altered (Paragraph 0041).  
Regarding Claim 5, in view of the modifications made in relation to Claim 1, Javed further teaches that the ball valve (as part of the MPD sub) includes a ball seat (as part of the pin connection 24 to element 206 in Figure 1, Paragraph 0022) arranged between the rotatable ball valve and the downhole end, the shear member securing the ball seat to the housing (in so far as the shear pin holds the element in a general position until an applied pressure allows further movement, Paragraphs 0022, 0031).  Examiner notes that in the absence of a more explicit structure for such elements, a broad interpretation is being applied, however, a more specific recitation of the structures in keeping with the instant specification may be sufficient to overcome the above interpretation.  
Regarding Claim 6, in view of the modifications made to Claim 1, Javed further teaches that the tripping member (220) is fixedly mounted to the housing between the rotatable ball valve and the downhole end (as seen in at least Figures 2/3, the camming surface extends beyond the downhole end of the valve to the lower end of the housing).
Regarding Claim 8, Jordan discloses a resource exploration and recovery system comprising:
A surface system including a managed pressure drilling (MPD) system (Abstract, Paragraph 0001), the surface system comprising:
A host casing (15) extending downhole into a wellbore (Paragraph 0038);
A subsurface system including a work string (11) extending through the host casing (as seen in Figure 4), the work string including one or more tubulars having an internal flow path, the work string supporting a liner string (13) terminating in a liner float (14, Paragraphs 0038-0040);
A liner hanger running tool (22) coupled to the work string uphole of the liner string and the liner float (as seen in Figure 1, Paragraphs 0038-0040);
A selectively operable surge control sub (diverter assembly 18) arranged uphole of the liner hanger running tool (as seen in Figure 1, Paragraph 0038);
A selectively operable MPD sub (assembly 21) positioned uphole of the liner hanger and the selectively operable surge control sub (as seen in Figure 1), the selectively operable MPD sub being operable to close off the internal flow path to fluid pressure passing uphole from the liner float in a first position during MPD operations and opens the internal flow path to fluid pressure after the liner string reaches a target depth (Paragraphs 0038-0040).
While Jordan discloses that the MPD sub may include a ball valve or other types of fluid flow control valves (Paragraphs 0040-0043), it does not expressly disclose that the sub includes a rotatable ball valve having an internal flow path and actuation structures as claimed.
Additionally, Javed teaches the use of a downhole tool string which includes an internal flow control valve which can take the form of a rotatable ball valve having an internal flow path (bore 224) and a recess that extends radially inwardly toward the internal flow path (as seen in at least Figures 2/3, cam slots 224 extend radially toward the inner flow bore; Paragraph 0024), and a tripping member (camming device 220) fixedly mounted relative to the selectively operable sub (connected to the run in string as seen in Figure 2/3; Paragraphs 0022-0023), the tripping member including a projection that extends radially inwardly toward the rotatable ball valve (as seen in at least Figure 2, the taper on the camming device extends radially inward from the outer surface), the surface projection selectively engaging the recess to open the rotatable ball valve (by engaging with pins 214/240; Paragraphs 0024, 0025).  
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic flow control valve as taught by Jordan for a rotatable ball valve as taught by Javed.  Doing so merely constitutes a substitution of one known internal tubular flow control valve for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Examiner notes that while the structure presented in Javed are different from those presented in the instant application, the claims are not so specific as to require the same level of detail in the structural components.  A recitation of the structures more in keeping with the recesses and projections would likely overcome the above interpretation.
Regarding Claim 9, in view of the above modification made in relation to Claim 8, Javed further teaches that the downhole rotatable ball valve is formed inside a housing having an uphole end and a downhole end (as seen in Figures 1-3, wherein the tubulars on opposite ends enclose the valve).
Regarding Claim 10, in view of the modifications made in relation to Claim 8, Javed further teaches that the ball valve includes an actuator member (206) arranged between the rotatable ball valve and the uphole end and a spring (208), the spring urging the actuator member toward the rotatable ball valve (as seen in Figure 1, Paragraphs 0021-0024, 0041).
Regarding Claim 11, Jordan in view of Javed teaches the limitations presented in claim 10 as previously discussed.  While Jordan teaches the use of the valve being in the disclosed first position and opened when reaching a target depth (Paragraphs 0030, 0043), it does not disclose the use of a shear member to hold the valve actuator in a desired first position.
Additionally, Javed teaches that in using the rotatable ball valve introduced in Claim 2, such a system may further include a shearable pin (117) for holding the valve in a desired first position (Paragraph 0041).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the valve to include a shearable pin for holding the valve elements in a desired first position as taught by Javed.  Doing so would ensure that the valve is only actuated when desired actions (such as an applied pressure in the string) allow for the valve to be altered (Paragraph 0041).  
Regarding Claim 12, in view of the modifications made in relation to Claim 8, Javed further teaches that the ball valve (as part of the MPD sub) includes a ball seat (as part of the pin connection 24 to element 206 in Figure 1, Paragraph 0022) arranged between the rotatable ball valve and the downhole end, the shear member securing the ball seat to the housing (in so far as the shear pin holds the element in a general position until an applied pressure allows further movement, Paragraphs 0022, 0031).  Examiner notes that in the absence of a more explicit structure for such elements, a broad interpretation is being applied, however, a more specific recitation of the structures in keeping with the instant specification may be sufficient to overcome the above interpretation.  
Regarding Claim 13, in view of the modifications made to Claim 8, Javed further teaches that the tripping member (220) is fixedly mounted to the housing between the rotatable ball valve and the downhole end (as seen in at least Figures 2/3, the camming surface extends beyond the downhole end of the valve to the lower end of the housing).
Regarding Claim 15, Jordan discloses a method of performing a managed pressure drilling (MPD) operation comprising:
Perforating surge reduction activities during MPD operations with an MPD system supported on a work string (11) including a liner hanger running tool (22), a selectively operable surge control sub (18), and a selectively operable MPD sub arranged uphole of a liner string (as seen in Figure 1, Paragraphs 0038-0040);
Allowing fluid to freely flow through the liner string into the liner hanger running tool (Paragraphs 0038, 0040);
Dissipating surge pressure via the surge control sub positioned below the operable MPD sub without returning fluid up the wrong string (by using the diverter assembly 18 which acts to selectively define the flow path as either the interior of exterior of the work string, Paragraphs 0038-0041);
Opening the selectively operable MPD sub and closing the surge control valve after the liner string as reached a target depth (Paragraphs 0033-0035).
While Jordan discloses that the MPD sub may include a ball valve or other types of fluid flow control valves (Paragraphs 0040-0043), it does not expressly disclose that the sub includes a rotatable ball valve having an internal flow path and actuation structures as claimed.
Additionally, Javed teaches the use of a downhole tool string which includes an internal flow control valve which can take the form of a rotatable ball valve having an internal flow path (bore 224) and a recess that extends radially inwardly toward the internal flow path (as seen in at least Figures 2/3, cam slots 224 extend radially toward the inner flow bore; Paragraph 0024), and a tripping member (camming device 220) fixedly mounted relative to the selectively operable sub (connected to the run in string as seen in Figure 2/3; Paragraphs 0022-0023), the tripping member including a projection that extends radially inwardly toward the rotatable ball valve (as seen in at least Figure 2, the taper on the camming device extends radially inward from the outer surface), the surface projection selectively engaging the recess to open the rotatable ball valve (by engaging with pins 214/240; Paragraphs 0024, 0025).  
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic flow control valve as taught by Jordan for a rotatable ball valve as taught by Javed.  Doing so merely constitutes a substitution of one known internal tubular flow control valve for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  Examiner notes that while the structure presented in Javed are different from those presented in the instant application, the claims are not so specific as to require the same level of detail in the structural components.  A recitation of the structures more in keeping with the recesses and projections would likely overcome the above interpretation.
Regarding Claim 17, in view of the modifications made in relation to Claim 15, Javed further teaches that the rotating ball valve is operated by applied pressure to an actuator (206) which can break a shear member (217) and release a spring (208; Paragraphs 0021-0024, 0041)
Regarding Claim 18, in view of the modifications made in relation to Claim 15, Javed further teaches that the rotating ball valve includes applying pressure to the actuator from a surface system onto the rotating ball valve (Paragraphs 0021-0024, 0041)
Additionally, Javed teaches that in using the rotatable ball valve introduced in Claim 16, such a system may further include a shearable pin (117) for holding the valve in a desired first position (Paragraph 0041).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the valve to include a shearable pin for holding the valve elements in a desired first position as taught by Javed.  Doing so would ensure that the valve is only actuated when desired actions (such as an applied pressure in the string) allow for the valve to be altered (Paragraph 0041).  
Regarding Claim 19, in view of the modifications made in relation to Claim 17, Javed further teaches that the ball valve (as part of the MPD sub) includes a ball seat (as part of the pin connection 24 to element 206 in Figure 1, Paragraph 0022) arranged downhole of the rotating ball valve (as seen in Figure 1) against the shear member (as seen in Figure 1).  Examiner notes that in the absence of a more explicit structure for such elements, a broad interpretation is being applied, however, a more specific recitation of the structures in keeping with the instant specification may be sufficient to overcome the above interpretation.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676